Title: Members of the Drake’s Prize Crew [to the American Commissioners], 16 May 1778
From: Members of the “Drake”’s Prize Crew
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Brest May 16th. 1778
We the subscribers (persons put on board the Drake by Capt. Jones’s order, from the Ranger, to man her, under the Command of Lieut. Simpson,) do hereby testifie, that when a sail was seen on Our Lee quarter at Day Light in the morning of the 5th. May, the Drake (then in tow by the Ranger,) was hail’d from her, and ordered to Cast Off and to make the best of our way, that Lieut. Simpson did ask what the order was, Desired Mr. Hill to ask again who accordingly did ask whether we should make the best of our way, and was answered from the Ranger, Ay, Ay. Lieut. Simpson did Express great Anxiety and Concern at the Order, and said that Capt. Jones had been very Careful of the Drake till then, and was leaving her in a place of the greatest Danger, that he, (said Simpson) had rather loose ten prizes, than Loose the Drake. They then reefed the main top mast, which was carried away by making sail In Compliance with Capt. Jones’s signal the Night before, it being weakened by a shot in the Action with the Ranger. Soon after our parting with the Ranger, a brig under our Lee tack’d, and Kept her wind for us, which we took for a privateer. We ware Ordered by Lieut. Simpson to be as Expeditious as possible to make what sail we could in the best manner, our ship then in a shatter’d Condition, and to get our guns ready, that if she Came up, we might make as good defence as was in our power. The wind favouring us we kept Clear of him till Dark, when the ship’s course was ordered East till ten o’ the clock in the night, to fall in with a ship on our Lee quarter at a great distance which we took to be the Ranger. And after that having sounded, hauled up SE, and again more Southerly, the Lieut. thinking As he said, we were not far enough to the Southward. In the morning we saw a ship a stern, which Lieut. Simpson said was the Ranger, at which he Expressed great satisfaction. The Ranger made her Signals, which were answered on board the Drake. On her Comming up, Capt. Jones ordered the Course ESE. Mr. Simpson told him that he was afraid we were not far enough to the southward; however obeyed the order. After that Capt. Jones Ordered to bring too, and sent his boat a board, in which came Lieutenant Hall, and superseded Mr. Simpson. Then made sail, and both Ships were haul’d up more southerly, and could not wheather Ushent but after beating that afternoon, and the night following, were the next morning obliged to bear up, and ran down the North side of Ushant and beat thro’ the Four passage to get to Brest. We are also sensible that Lieut. Simpson did use every endeavour to Comply with the Signals from Capt. Jones, and always attended to the supporting, Refitting, and making such sail, as the ship’s mast and rigging Could possibly bear, to keep company with the Ranger for which purpose himself, with the people, were almost Constantly on deck, and that when the people complained for want of rest, he exhorted and cheered them by saying that their wou’d be great honour to us, getting in such a prize, that Although it was fatiguing the time wou’d be Short the prize our own, with an addition of bounty from Congress.
In wittness of the truth of which we hereunto set our hands.


Benjn. Hill
Edrd. Myers
Edward GaleSaml: Odiorne
Thos MeadJohn Whalen
John ColbathOliver Crummet
John GaroinEdmund Boyenton
William AllenWilliam Jones
Obadiah DonellEbenezer Watson
John Caverly[Illegible]
James SmithWilliam Fennel
John ParsonsWilliam English
William PirkensEphm Grant’s Mark X
  Caleb Emery’s Mark XMark Staples’s Mark X
  Danl. Sargeant junr. his Mark X


 
Notations: Peoples certificate that were on board the Drake May 1778 / [by John Adams:] Certificate for Lt Simpson, 16. May 1778
